§§ )'37/)"'6} v
Sépt 1,2015

IN THE COURT OF CRIMINAL APPEALS

 

 

oF TEXAS
\ HE©EWEI @UN
No. wR-83,377-01 COURT OF CQ|MINM ALQPEALS
IN RE: EUGENE HART., PLAINTIFF n SEP §§ 2253

ON APPLICATION FOR WRIT OF MANDAMUS Q[@@”A@@S?@ ©g@Wf
CAUSE NO. 509703-A IN THE 209TH DISTRICT COURT
FROM-HARRIS COUNTY

DECLARATION FOR ENTRY OF DEEAULT

I, EUGENE HART TLDLC:J. #541604, hereby declare: I am the plaintiff herein.
The Court files and record herein show that the 209TH DISTRICT COURT, HARRIS
COUNTY, TEXAS was Served by the COURT OF CRIMINAL APPEALS OF TEXAS, WITH AN
ORDER to file and respond to plaintiff's Habeas Corpus on the Bth day July 2015.

More than 30 days has elaped since the ORDER was Submitted.The209thIESTRICT
COURT, HARRIS'COUNTY TEXAS have failed to answere or otherwise defend as to the
C.C.A. ORDER to submit all documentation relating to the plaintiff's C;C.P¢-ll.07

Application for writ of habeas corpus.

I Eugene Hart T.D.C.J. #541604 declare under penalty of perjury that the

foregoing in true and correct.

Executed on this the lst day of September, 2015

    

HART #541604
MICHAEL UNIT 2664 FM 2054
TENNESSEE COLONY, TEXAS 75886

-¢\

_ application has not yet been forwarded to this

 

lN THE couRT oF cRuvnNAL APPEALS_
oF T'ExAs

 

No; Wiz-8'3,377-01

IN RE EUGEN

E HARTF, Relator

 

ON APPLICATION FO_R A WRIT OF MANDAM_US
CAUSE NO. 509703-A IN THE 209TH DISTRICT COURT

FRO_M HAF

RIS COUNTY

 

Per curiam.

Q_BlDER`

Relator has filed a motion for leave`tC'
jurisdicticno fthis Court. ln it, he contends 111::~’

in the 209th District Court of Harris County,'

In these circumstances, additional facts
County, is ordered to file a response, Which m

corpus application, submitting a copy.of a

file a Writ of mandamus pursuant to the original

he 11. 'ed an application for a w1itofhabeas cotpus

that more than 35 days have elapsed, and that the
Court.

are needed. Respondent, the District Clerl< of _Harris
ay be made by submitting the record on such_habeas

timely filed order Which designates issues to be

investigated (see McCree v. Hampton, 824 S.W.2d 578, 579 (Tex. Crim. App. 1992)), or stating that

 

 

2
" l -Relator has not filed an application for a writ of habeas corpus in Harris County. _Should the
response include an order designating issues, proof of the date the district attorney’s office was
served with the`habeas application shall also be submitted with the response. This application for
leave to file a Writ of mandamus shall be held in abeyance until Respondent has submitted the
appropriate response-. vSuc`h response shall be submitted within 30 days of the date of this order.

,Filed:' July 8, 2015
Do not publish